Exhibit 10.13
FIRST AMENDMENT TO LEASE
     This First Amendment to Lease (“Amendment” or “First Amendment”) is entered
into as of November 30, 2010 (the “Effective Date”) by and between METROPOLITAN
LIFE INSURANCE COMPANY, a New York corporation, as Landlord (“Landlord”), and
GENOMIC HEALTH, INC., a Delaware corporation, as Tenant (“Tenant”), with
reference to the following facts (“Recitals”):
     A. Landlord and Tenant are parties to that certain Lease dated as of
January 4, 2007 for certain “Premises” consisting of 47,186 square feet of
Rentable Area described therein commonly known as 101 Galveston Drive, Redwood
City, California (the “Existing Lease”). The Expiration Date under the Existing
Lease is currently February 24, 2012.
     B. Landlord and Tenant desire to provide for extension of the Term and
other amendments of the Existing Lease as more particularly set forth below.
     NOW, THEREFORE, in consideration of the foregoing, and of the mutual
covenants set forth herein and of other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:
     Section 1. Scope of Amendment; Defined Terms. Except as expressly provided
in this Amendment, the Existing Lease shall remain in full force and effect.
Should any inconsistency arise between this Amendment and the Existing Lease as
to the specific matters which are the subject of this Amendment, the terms and
conditions of this Amendment shall control. The term “Lease” as used herein and,
from and after the Effective Date, in the Existing Lease shall refer to the
Existing Lease as modified by this Amendment. All capitalized terms used in this
Amendment and not defined herein shall have the meanings set forth in the
Existing Lease unless the context clearly requires otherwise.
     Section 2. Extension of Term; Option to Extend. Notwithstanding any
provision of the Existing Lease to the contrary, (a) the Term is hereby extended
for the period of seventy-three (73) months and seven (7) days (the “Extended
Term”) commencing on February 25, 2012 (the “Extension Commencement Date”) and
expiring March 31, 2018 (hereafter, the “Expiration Date” in lieu of the date
provided in the Existing Lease), unless sooner terminated pursuant to the terms
of the Lease; (b) the Option to Extend set forth in Section 4 of Rider 2 of the
Existing Lease shall apply to extend the Extended Term instead of the initial
Term, with the following modifications to such Section 4: (i) the phrase
“Extended Term” is inserted in place of references to “Term,” and
(ii) Expiration Date shall mean the Expiration Date of the Extended Term; and
(c) Exhibit C (Site Plan of Project) shall instead be the Site Plan set forth in
Exhibit A hereto. Landlord and Tenant agree that this Section 2 is intended to
provide all rights and obligations of the parties with respect to extension of
the Term, and that any and all other extension or renewal rights, whether in the
Existing Lease or otherwise, are hereby cancelled and of no further force or
effect for any purpose.
     Section 3. Monthly Base Rent for Extended Term. Section 1.01(8) of the
Basic Lease Provisions of the Existing Lease is hereby amended to add at the end
thereof the following: “Notwithstanding any provision of the Lease to the
contrary, commencing on the Extension Commencement Date and continuing through
the Expiration Date of the Extended Term (as such terms are defined in the First
Amendment), the amount of Monthly Base Rent due and payable by Tenant for the
Premises shall be as follows:

          Period from Extension Commencement
Date through Expiration Date   Monthly
02/25/2012 - 02/28/2013
  $ 87,294.10  
03/01/2013 - 02/28/2014
  $ 89,912.92  
03/01/2014 - 02/28/2015
  $ 92,610.31  
03/01/2015 - 02/29/2016
  $ 95,388.62  
03/01/2016 - 02/28/2017
  $ 98,250.28  
03/01/2017 - 03/31/2018
  $ 101,197.79  

     Section 4. “AS IS” Condition. Notwithstanding any provision of the Existing
Lease to the contrary, Tenant hereby leases for the Extended Term and accepts
the Premises in its “AS IS” condition existing on the Effective Date, without
any express or implied representations or warranties of any kind by Landlord,
its brokers, manager or agents, or the employees of any of them regarding the
Premises; and Landlord shall not have any obligation to construct or install any
tenant improvements or alterations or to pay for any such construction or
installation. Tenant acknowledges that Tenant presently occupies and has
occupied the Premises since the Commencement Date of the Existing Lease.
     Section 5. Ratification. Tenant represents to Landlord, as of the Effective
Date, that: (a) the Lease is in full force and effect, has not been modified
except as provided by this Amendment, and represents the entire agreement
between the parties as to the Premises; (b) there are no uncured defaults or
unfulfilled obligations on the part of Landlord to Tenant’s best knowledge after
due inquiry; (c) Tenant is in possession of the entire Premises and has not
transferred, assigned or sublet any portion thereof, and neither the Premises,
nor any part thereof, is occupied by any subtenant or other party other than
Tenant; and (d) to Tenant’s best knowledge after due inquiry, there are no
existing defenses or offsets that Tenant has against Landlord.

1



--------------------------------------------------------------------------------



 



     Section 6. Notices; Change of Address. Section 1.01(2) of the Basic Lease
Provisions of the Existing Lease is hereby amended to provide that the current
addresses for notices to be sent to Landlord pursuant to Section 1.01 (2) of the
Basic Lease Provisions of the Lease are as follows:
     Notices to Landlord shall be addressed:
Metropolitan Life Insurance Company
c/o Seaport Centre Project Manager
701 Chesapeake Drive, Suite 800
Redwood City, CA 94063
with copies to the following:
Metropolitan Life Insurance Company
425 Market Street, Suite 1050
San Francisco, CA 94105
Attention: EIM, Director
and
Metropolitan Life Insurance Company
425 Market Street, Suite 1050
San Francisco, CA 94105
Attention: Associate General Counsel
     Section 7. OFAC. Landlord advises Tenant hereby that the purpose of this
Section is to provide to the Landlord information and assurances to enable
Landlord to comply with the law relating to OFAC.
Tenant hereby represents, warrants and covenants to Landlord, either that
(i) Tenant is regulated by the SEC, FINRA or the Federal Reserve (a “Regulated
Entity”) or (ii) neither Tenant nor any person or entity that directly or
indirectly (a) controls Tenant or (b) has an ownership interest in Tenant of
twenty-five percent (25%) or more, appears on the list of Specially Designated
Nationals and Blocked Persons (“OFAC List”) published by the Office of Foreign
Assets Control (“OFAC”) of the U.S. Department of the Treasury.
If, in connection with the Lease, there is one or more Guarantors of Tenant’s
obligations under the Lease, then Tenant further represents, warrants and
covenants either that (i) any such Guarantor is a Regulated Entity or
(ii) neither Guarantor nor any person or entity that directly or indirectly
(a) controls such Guarantor or (b) has an ownership interest in such Guarantor
of twenty-five percent (25%) or more, appears on the OFAC List.
Tenant covenants that during the term of the Lease to provide to Landlord
information reasonably requested by Landlord including without limitation,
organizational structural charts and organizational documents which Landlord may
deem to be necessary (“Tenant OFAC Information”) in order for Landlord to
confirm Tenant’s continuing compliance with the provisions of this Section.
Tenant represents and warrants that the Tenant OFAC Information it has provided
or to be provided to Landlord or Landlord’s Broker in connection with the
execution of this Amendment is true and complete.
     Section 8. Brokers. Notwithstanding any other provision of the Existing
Lease to the contrary, Tenant represents that in connection with this Amendment
it is represented by GVA Kidder Mathews (“Tenant’s Broker”) and, except for
Tenant’s Broker and Cornish & Carey Commercial (“Landlord’s Broker”), Tenant has
not dealt with any real estate broker, sales person, or finder in connection
with this Amendment, and no such person initiated or participated in the
negotiation of this Amendment. Tenant hereby indemnifies and agrees to protect,
defend and hold Landlord and Landlord’s Broker harmless from and against all
claims, losses, damages, liability, costs and expenses (including, without
limitation, attorneys’ fees and expenses) by virtue of any broker, agent or
other person claiming a commission or other form of compensation by virtue of
alleged representation of, or dealings or discussions with, Tenant with respect
to the subject matter of this Amendment, except for Landlord’s Broker and except
for a commission payable to Tenant’s Broker to the extent provided for in a
separate written agreement between Tenant’s Broker and Landlord’s Broker. Tenant
is not obligated to pay or fund any amount to Landlord’s Broker, and Landlord
hereby agrees to pay such commission, if any, to which Landlord’s Broker is
entitled in connection with the subject matter of this Amendment pursuant to
Landlord’s separate written agreement with Landlord’s Broker. Such commission
shall include an amount to be shared by Landlord’s Broker with Tenant’s Broker
to the extent that Tenant’s Broker and Landlord’s Broker have entered into a
separate agreement between themselves to share the commission paid to Landlord’s
Broker by Landlord. The provisions of this Section shall survive the expiration
or earlier termination of the Lease.
     Section 9. Time of Essence. Without limiting the generality of any other
provision of the Lease, time is of the essence to each and every term and
condition of this Amendment.
     Section 10. Attorneys’ Fees. Each party to this Amendment shall bear its
own attorneys’ fees and costs incurred in connection with the discussions
preceding, negotiations for and documentation of this Amendment. In the event
any party brings any suit or other proceeding with respect to the subject matter
or enforcement of this Amendment or the Lease as amended, the provisions of
Section 11.03 of the Existing Lease shall apply.

2



--------------------------------------------------------------------------------



 



     Section 11. Effect of Headings; Recitals: Exhibits. The titles or headings
of the various parts or sections hereof are intended solely for convenience and
are not intended and shall not be deemed to or in any way be used to modify,
explain or place any construction upon any of the provisions of this Amendment.
Any and all Recitals set forth at the beginning of this Amendment are true and
correct and constitute a part of this Amendment as if they had been set forth as
covenants herein. Exhibits, schedules, plats and riders hereto which are
referred to herein are a part of this Amendment.
     Section 12. Entire Agreement; Amendment. This Amendment taken together with
the Existing Lease, together with all exhibits, schedules, riders and addenda to
each, constitutes the full and complete agreement and understanding between the
parties hereto and shall supersede all prior communications, representations,
understandings or agreements, if any, whether oral or written, concerning the
subject matter contained in this Amendment and the Existing Lease, as so
amended, and no provision of the Lease as so amended may be modified, amended,
waived or discharged, in whole or in part, except by a written instrument
executed by all of the parties hereto.
     Section 13. Authority. Tenant represents and warrants to Landlord that it
has full authority and power to enter into and perform its obligations under
this Amendment, that the person executing this Amendment is fully empowered to
do so, and that no consent or authorization is necessary from any third party.
Landlord may request that Tenant provide Landlord evidence of Tenant’s
authority.
     Section 14. Counterparts. This Amendment may be executed in duplicates or
counterparts, or both, and such duplicates or counterparts together shall
constitute but one original of the Amendment, and the signature of any party to
any counterpart shall be deemed a signature to, and may be appended to, any
other counterpart. Each duplicate and counterpart shall be equally admissible in
evidence, and each original shall fully bind each party who has executed it.
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the Effective Date.

                TENANT:   GENOMIC HEALTH, INC.,     a Delaware corporation
 
                By:   /s/ Randy Scott          
 
      Print Name:   RANDY SCOTT
 
      Title:   EXECUTIVE CHAIRMAN         (Chairman of Board, President or Vice
President)
 
                By:   /s/ G. Bradley Cole          
 
      Print Name:   G. Bradley Cole
 
      Title:   COO & CFO         (Secretary, Assistant Secretary, CFO or
Assistant Treasurer)
 
            LANDLORD:   METROPOLITAN LIFE INSURANCE COMPANY,     a New York
corporation
 
                By:   /s/ Joel R. Redmon          
 
      Print Name:   Joel R. Redmon
 
      Title:   Regional Director

3



--------------------------------------------------------------------------------



 



EXHIBIT A TO FIRST AMENDMENT
REPLACEMENT EXHIBIT C TO THE LEASE
SITE PLAN OF PROJECT
Phase III, its buildings and square footages are not a part of the Project as
defined in this Lease, and are shown in this Exhibit for illustration only.
(FLOOR PLAN) [f58029f5802901.gif]
Exhibit A — Page 1

 